Citation Nr: 1121301	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cysts or lipomata on torso.

2.  Entitlement to service connection for dermatitis, claimed as tinea corporis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2008 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.  The Board subsequently remanded the claim for further development in June 2008, August 2009, and November 2009.  Unfortunately, further development is required prior to appellate review due to inadequacy of the VA examinations provided to the Veteran, as discussed below.  

In its June 2008 decision, the Board remanded a claim of entitlement to service connection for headaches for further development.  It appears that the requested development has been completed, but no Supplemental Statement of the Case (SSOC) has been issued with regard to the claim.  The Board refers the matter to the RO for further appropriate action.  

In addition, in February 2008, the Veteran submitted correspondence indicating he wished to file a claim of entitlement to service connection for "all syndromes that have or will manifest themselves" as a result of exposure to depleted uranium ammunition shells in Iraq.  The RO previously denied a claim of entitlement to service connection for exposure to Gulf War hazards, including depleted uranium, in the July 2004 rating decision.  The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an illness due to exposure to depleted uranium has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, especially in light of the three prior remands, preliminary review reveals that the information in the record before us remains inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a new VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

As noted in the 2009 Board action, the Veteran's service treatment records (STRs) show a variety of complaints of lumps, lesions, or rashes in several locations.  At his entrance examination, he gave a history having a skin disease which he clarified had been acne; no clinical residuals were noted on examination.  

In service, the clinical descriptions included a small cluster of erythematous papules in the right inguinal region (felt to be either possible folliculitis or, in the case of two of the lesions, concurrent molluscum contagiosum); scabies; and a nevus and/or mole behind his left ear (which was removed after it changed in color, with a subsequent pathological diagnosis of a pigmented compound nevus).

Following separation from service, private treatment records include a 10-day period of itching in his right and cubital areas which spread to his necklace area, and then started to be elevated with a scaly center.  The diagnosis was tinea corporis, and he was also noted to have what seemed to be a small foreign body in his left elbow.  It was felt to be suggestive of a fungal problem, a tinea infection, when he was seen in September 2003.

Other post-service clinical findings included urethral warts in December 1995; and a viral or seed wart on the site of prior removal of a foreign body from the palm of his hand in April 1999.

In his initial claim, the Veteran said that he had developed rashes since service, and an orange discoloration of his skin similar to that manifested by other Veterans of the Persian Gulf War and exposures.

On VA examinations in 2004, the Veteran was noted to have had a similar rash, diagnosed as tinea corporis.  He also reported that after return from the Gulf, he had developed lumps on his torso on his left upper abdomen, left and right flank, and over the clavicle.  He said that they had been called fatty tumors by the physicians who saw them.  On examination there was no active skin infection, but multiple cysts or possible lipomata were described.  The examiner's conclusions related solely to these findings not being reflective of an "undiagnosed condition" (under Persian Gulf presumption regulations) but did not address whether any of them had a relationship to service, other than the right epididymal cyst (claimed as spermatocele on testicle), for which he now has service connection.

On the very limited dermatological examination conducted pursuant to the Board's 2008 remand, the examiner reported that the Veteran had first noted lipomas in 1991 and had been told by a physician that they were benign so he did not receive treatment.  He now had them on a constant basis in various locations on both flanks and abdomen.  He had also been diagnosed with tinea corporis soon after service, and had been given cream, with some resolution.  No other active current skin lesions were observed.  No opinions were provided as to the source of any skin problems and their probable etiology to service.

Pursuant to the Board's November 2009 remand, the Veteran was afforded another VA examination in June 2010.  He said that he noticed itchy red bumps on his chest, groin, and arms in Saudi Arabia in 1991.  The lesions resolved in about 1 week.  Currently, he got these bumps about 5 or 6 times per year, lasting for 2 to 3 weeks at a time.  He used moisturizers and antifungal cream.  The lipomas began in July 1991, and he did not receive any treatment.  Since the 2008 examination, he had developed a new lump on the right flank.  There was no pain or itching.  On clinical examination, there was a single erythematous patch measuring 4 centimeters on the dorsum of the left hand, described as dermatitis by the examiner.  In addition, there were lipomas in the form of 2 smooth, freely mobile nodules on the right flank, 2 on the left lateral back, and 1 on the epigastrium, ranging in size from .5 to 1.5 centimeters.  The examiner assessed xerotic dermatitis and lipomas.  No photographs were taken as requested in the Board's 2009 remand.  Moreover, the examiner opined that it is less likely as not that the skin condition was caused by or a result of "lipomas and xerotic dermatitis," stating that a search of all available medical records did not reveal any reference to the claimed or diagnosed conditions.  

Because the examiner did not provide a clear opinion as to the etiology of the Veteran's skin disorders, the RO requested a new examination that was conducted in November 2010.  This time, the Veteran stated that his lipomas began immediately following discharge from the military in 1991, with the first lesion on one of his flanks.  Since then, additional lipomas had formed on the lateral flanks.  The last was noticed about 5 or 6 months ago.  His rashes also began upon discharge from service in 1991 (the examiner noted this contradicted the history provided at the prior examination, when the Veteran said the lesions appeared while in Saudi Arabia in 1991).  The lesions were on the chest, groin, and arms.  He self-treated them with anti-fungal cream, and they resolved within a week.  Currently, he described symptoms similar to those reported at the last examination.  The last flare-up was two-and-a-half months prior.  On physical examination, there were 3 nodules on the right flank measuring 1 centimeter, and 2 nodules measuring 2 centimeters and 2.5 centimeters.  There was no dermatitis at the time of examination.  The examiner assessed lipomas and dermatitis by history.  The examiner noted that no photographs were ordered at the previous examination because there were no lesions to photograph.  Further, the examiner said that lipomas are palpated and only seen if they are large, but the Veteran's were not.  Finally, no dermatitis was present then and it was not present now.  The examination report indicates that photographs were taken and submitted; however, there does not appear to be any photographs associated with the claims file.  Finally, the examiner opined that it is less likely as not caused by or a result of "lipomas and dermatitis."  The rationale for the opinion was that "based on service records, there is history of treatment of lipomas or dermatitis."  Presumably, the examiner meant to write that there was no history of treatment for those conditions.  

From the outset, the Board is well aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, like this one, concerned the evaluation of a service-connected disorder which fluctuated in its degree of disability, in that instance, a skin disorder which had "active and inactive stages" or was subject to remission and recurrence.  The Court also remanded that case for VA to schedule the Veteran for an examination during an "active" stage or during an outbreak of the skin disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").  However, that requirement must also be compared with Voerth v. West, 13 Vet. App. 117, 122 (1999), where another examination was held not to be required when the disability in question did not adversely affect earning potential, and wherein the Court held that the Board did not err in not requiring an additional examination during a period of inflammation.

The Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

In this case, it appears that the Veteran still now has, or has previously had, one or more dermatological problems.  The issue continues to be whether they are, or are not, due to service.  Although a VA examination was undertaken in 2008, there appears to have been no attempt to do so when the skin lesions were active, nor was a nexus opinion provided with regard to any of the claimed problems.  Moreover, although there was dermatitis noted at the June 2010 VA examination, no photographs of the lesions were taken as requested by the Board, and it does not appear that photographs were submitted along with the November 2010 examination report either.  Further, the meaning of the 2010 VA examiner's opinion remains elusive, at best.  His report states that the skin condition is less likely than not related to lipomas or dermatitis, which still does not address whether the currently observed conditions or those noted in 2003 and 2004 are related to the dermatological conditions documented during military service.  In addition, even if it can be inferred that the opinion is meant to be read as stating that the current disorders are not related to military service, the rationale is insufficient, since it does not address the question of whether the currently diagnosed skin disorders are related to the disorders documented both during and after service.  Rather, the report merely states that there were no diagnoses of lipomas or dermatitis during service.  

While the Board is loath to delay the case any further, we simply do not have sufficient evidence to render a fully responsive and equitable resolution of the remaining pending dermatological-related issue(s) at this time.  Moreover, if additional facets of the prior remand can be fulfilled, and/or if their lack of fulfillment was not due to fault on the part of the Veteran, he is entitled to have this undertaken.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with a dermatologist with regard to the causation or etiology of his current skin disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  Photographs of the Veteran's skin should be taken; if not, it should be stated in the report that no visible dermatological conditions were present to be photographed at the time of examination.     

a.  First, the examiner should identify any and all current diagnoses relating to Veteran's skin.     

b.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed skin disorder(s) was/were incurred during or caused by active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should also address the question of whether the currently diagnosed disorders and those noted in 1995, 1999, 2003, and 2004 are related to the dermatological conditions noted during service.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

